Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 1 of 90




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. ______________________


CELLECT, LLC., a Colorado Limited Liability Company,

               Plaintiff,

v.

SAMSUNG ELECTRONICS CO., LTD., a Korean corporation, and SAMSUNG
ELECTRONICS AMERICA, INC., a New York corporation,

               Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff Cellect, LLC. (“Cellect”) files this Complaint for Patent Infringement and

Demand for Jury Trial against defendants Samsung Electronics Co., LTD., (“SEC”) and

Samsung Electronics America, Inc.(“SEA”) (collectively, “Defendants” or “Samsung”) and

alleges as follows:

                                        THE PARTIES

       1.      Cellect is a Colorado limited liability company with its principal place of business

at 3134 Wyandot St., Denver Colorado 80211-3825. Along with its parent company, Micro-

Imaging Solutions LLC (“MIS”), also based in Denver, Colorado, Cellect has invented and

developed novel aspects of imaging technology known as Complementary Metal-Oxide

Semiconductor (“CMOS”). This patented CMOS camera technology has important applications

in modern smartphones and tablets.
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 2 of 90




       2.     SEC is a multinational corporation incorporated under the laws of the Republic of

Korea and having its headquarters located at 129 Samsung-ro, Yeongtong-gu, Suwon-si,

Gyeonggi-do, Korea. On information and belief, SEC has approximately 263 subsidiaries,

including Defendant SEA, which collectively with SEC operate four business divisions:

Consumer Electronics (“CE”), which designs, manufactures, and sells products such as digital

televisions and computer monitors; Information Technology & Mobile Communications (“IM”),

which designs, manufactures, and sells products such as mobile phones, communication systems,

and computers; Device Solutions (“DS”), which designs, manufactures, and sells products and

services within its Semiconductor Business including memory products, LSI products such as

system-on-chip (“SoC”) semiconductor devices and image sensors, and foundry services, as well

as products within its Display Business such as LCD and OLED panels; and Harman, which

designs, manufactures, and sells connected car systems, audio and visual products, enterprise

automation solutions, and connected services.

       3.     SEA is a New York corporation having its principal place of business at 85

Challenger Road, Ridgefield Park, New Jersey, 07660. On information and belief, SEA is a

wholly-owned subsidiary of SEC that markets and sells products and services within the United

States that are designed, manufactured, and/or provided by SEC and/or one or more of SEC’s

approximately 263 subsidiaries and that fall within at least one of SEC’s CE, IM, and DS

business divisions, including Samsung smartphones and tablets. On information and belief, SEA

maintains an office at 12101 Airport Way, Broomfield, CO 80021 that is involved in making,

using and/or selling Samsung smartphones and tablets.




                                                2
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 3 of 90




        4.      On information and belief, SEC and SEA work collectively with one another, and

with SEC’s other subsidiaries, in the design, manufacture, importation, distribution, marketing,

and selling of Samsung smartphones and tablets.

                                  JURISDICTION AND VENUE

        5.      This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has

original jurisdiction over this controversy pursuant to 28 U.S.C. §§ 1331 and 1338.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or

1400(b).

        7.      This Court can exercise personal jurisdiction over Samsung because Samsung

maintains substantial operations located in this District, and therefore Samsung’s affiliations with

this District are so substantial as to render it essentially at home in this District. Additionally, this

Court can exercise personal jurisdiction over Samsung in this action because Samsung has

committed acts of infringement and/or inducement of infringement in this District, because

Plaintiffs’ claims arise out of and relate to Samsung’s acts of infringement and/or inducement of

infringement in this District, and because the exercise of jurisdiction by this Court over Samsung

in this action would be reasonable. Accordingly, Samsung has minimum contacts with this

District such that the maintenance of this action within this District would not offend traditional

notions of fair play and substantial justice.

        8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or

1400(b) because Samsung resides in this District and because Samsung’s acts of infringement

and/or inducement of infringement take place in this District.




                                                   3
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 4 of 90




                                 CELLECT’S INNOVATIONS

       9.      Cellect and its parent company, Micro-Imaging Solutions, pioneered and

developed complementary metal-oxide semiconductor (“CMOS”) imaging sensor technology.

For its pioneering development, the United States Patent & Trademark Office has awarded

Cellect more than 21 U.S. Patents.

       10.     MIS was founded in 1994 by Dr. Edwin Adair, a medical doctor and prolific

inventor. Dr. Adair founded MIS and focused on designing and enabling high-resolution,

disposable endoscopes. Subsequently, Dr. Adair and his two sons, John Adair and Jeff Adair,

further developed this technology and came up with revolutionary ideas for physically separating

CMOS sensors and processors to enable CMOS sensor technology to be used in micro-sized

compact configurations. MIS obtained patents covering this technology, now owned by Cellect.

       11.     Cellect further developed CMOS technology for use in camera phones to enable

these devices to be thinner, more compact, and more efficient. Cellect obtained additional

patents which cover technology that is now essential in the design of smartphones and tablets.

John and Jeff Adair continue to operate MIS and Cellect in Denver Colorado where the company

was founded.

       12.     MIS has successfully licensed its patented technology to manufacturers in the

medical device industry. Several of these licensees contacted MIS on their own initiative to

request rights to this patented technology.


                             CELLECT’S ASSERTED PATENTS

       13.     On March 28, 2000, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,043,839 (“the ‘839 Patent”), titled “Reduced Area Image


                                                4
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 5 of 90




Devices.” A true and correct copy of the ‘839 Patent is attached to this Complaint as Exhibit 1

and is incorporated by reference herein.

       14.     All rights, title, and interest in the ‘839 Patent have been assigned to Cellect, who

is the sole owner of the ‘839 Patent.

       15.     The ‘839 Patent is generally directed towards a reduced area imaging device in

which a CMOS image sensor and circuitry are placed in a stacked fashion at the same location.

This patent relates to the use of stacked CMOS technology without the use of an enabling

technology. The ‘839 Patent discloses and specifically claims inventive concepts that represent

significant improvements over conventional single-chip imaging devices with the image sensor

and image processing on the same plane.

       16.     On August 14, 2001, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,275,255 (“the ‘255 Patent”), titled “Reduced Area Image

Devices.” A true and correct copy of the ‘255 Patent is attached to this Complaint as Exhibit 2

and is incorporated by reference herein.

       17.     All rights, title, and interest in the ‘255 Patent have been assigned to Cellect, who

is the sole owner of the ‘255 Patent.

       18.     The ‘255 Patent is generally directed towards a reduced area imaging device in

which the CMOS image sensor and circuitry are placed in a stacked fashion at the same location.

This patent relates to the use of stacked CMOS technology without the use of an enabling

technology. The ‘255 Patent discloses and specifically claims inventive concepts that represent

significant improvements over conventional single-chip imaging devices with the image sensor

and image processing on the same plane.



                                                 5
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 6 of 90




       19.     On July 23, 2002, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,424,369 (“the ‘369 Patent”), titled “Hand-Held Computers

Incorporating Reduced Area Imaging Devices.” A true and correct copy of the ‘369 Patent is

attached to this Complaint as Exhibit 3 and is incorporated by reference herein.

       20.     All rights, title, and interest in the ‘369 Patent have been assigned to Cellect, who

is the sole owner of the ‘369 Patent.

       21.     The ‘369 Patent is generally directed towards stacked CMOS technology in a

personal data assistant (“PDA”). Specifically, the ‘369 Patent claims are directed to a CMOS

imager and claims directed to the stacked electronics CMOS imager invention in a PDA

environment. The ‘369 Patent discloses and specifically claims inventive concepts that

represent significant improvements over conventional single-chip imaging devices with the

image sensor and image processing on the same plane.

       22.     On September 17, 2002, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair,

and Randall S. Adair U.S. Patent No. 6,452,626 (“the ‘626 Patent”), titled “Communication

Devices Incorporating Reduced Area Imaging Devices.” A true and correct copy of the ‘626

Patent is attached to this Complaint as Exhibit 4 and is incorporated by reference herein.

       23.     All rights, title, and interest in the ‘626 Patent have been assigned to Cellect, who

is the sole owner of the ‘626 Patent.

       24.     The ‘626 Patent is generally directed towards stacked CMOS technology in

mobile phones. Specifically, the ‘626 Patent claims are directed to a CMOS imager and claims

directed to the stacked electronics CMOS imager invention in connection with a mobile phone.

The ‘626 Patent discloses and specifically claims inventive concepts that represent significant



                                                 6
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 7 of 90




improvements over conventional single-chip imaging devices with the image sensor and image

processing on the same plane.

       25.     On March 1. 2005, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,862,036 (“the ‘036 Patent”), titled “Communication Devices

Incorporating Reduced Area Imaging Devices.” A true and correct copy of the ‘036 Patent is

attached to this Complaint as Exhibit 5 and is incorporated by reference herein.

       26.     All rights, title, and interest in the ‘036 Patent have been assigned to Cellect, who

is the sole owner of the ‘036 Patent.

       27.     The ‘036 Patent is generally directed towards stacked CMOS technology in

mobile phones. Specifically, the ‘036 Patent claims are directed to a CMOS imager and claims

directed to the stacked electronics CMOS imager invention in connection with a mobile phone.

The ‘036 Patent discloses and specifically claims inventive concepts that represent significant

improvements over conventional single-chip imaging devices with the image sensor and image

processing on the same plane.

       28.     On January 3, 2006, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,982,740 (“the ‘740 Patent”), titled “Reduced Area Imaging

Devices Utilizing Selected Charge Integration Periods.” A true and correct copy of the ‘740

Patent is attached to this Complaint as Exhibit 6 and is incorporated by reference herein.

       29.     All rights, title, and interest in the ‘740 Patent have been assigned to Cellect, who

is the sole owner of the ‘740 Patent.

       30.     The ‘740 Patent is generally directed towards a reduced area image device which

utilizes selected charge integration periods. The ‘740 Patent discloses and specifically claims



                                                 7
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 8 of 90




inventive concepts that represent significant improvements over conventional single-chip

imaging devices with the image sensor and image processing on the same plane.

       31.     On January 3, 2006, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair, and

Randall S. Adair U.S. Patent No. 6,982,742 (“the ‘742 Patent”), titled “Hand-Held Computers

Incorporating Reduced Area Imaging Devices.” A true and correct copy of the ‘742 Patent is

attached to this Complaint as Exhibit 7 and is incorporated by reference herein.

       32.     All rights, title, and interest in the ‘742 Patent have been assigned to Cellect, who

is the sole owner of the ‘742 Patent.

       33.     The ‘742 Patent is generally directed towards an image sensor and circuitry means

lying in separate planes within a PDA device used for wireless transmission of video images.

The ‘742 Patent discloses and specifically claims inventive concepts that represent significant

improvements over conventional single-chip imaging devices with the image sensor and image

processing on the same plane.

       34.     On February 21, 2006, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair,

and Randall S. Adair U.S. Patent No. 7,002,621 (“the ‘621 Patent”), titled “Communication

Devices Incorporating Reduced Area Imaging Devices.” A true and correct copy of the ‘621

Patent is attached to this Complaint as Exhibit 8 and is incorporated by reference herein.

       35.     All rights, title, and interest in the ‘621 Patent have been assigned to Cellect, who

is the sole owner of the ‘621 Patent.

       36.     The ‘621 Patent is generally directed towards an image sensor and circuitry means

lying in separate planes within a wireless/cellular phone used for wireless transmission of video

images. The ‘621 Patent discloses and specifically claims inventive concepts that represent



                                                 8
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 9 of 90




significant improvements over conventional single-chip imaging devices with the image sensor

and image processing on the same plane.

       37.     On November 17, 2015, the USPTO issued to Edwin L. Adair, Jeffrey L. Adair,

and Randall S. Adair U.S. Patent No. 9,186,052 (“the ‘052 Patent”), titled “Reduced Area

Imaging Device Incorporated Within Endoscopic Devices.” A true and correct copy of the ‘052

Patent is attached to this Complaint as Exhibit 9 and is incorporated by reference herein.

       38.     All rights, title, and interest in the ‘052 Patent have been assigned to Cellect, who

is the sole owner of the ‘052 Patent.

       39.     The ‘052 Patent is generally directed towards a reduced area imaging device in

various configurations, and connections (either wired or wireless) between the imaging device

elements and a video display. The ‘052 Patent discloses and specifically claims inventive

concepts that represent significant improvements over conventional single-chip imaging devices

with the image sensor and image processing on the same plane.

       40.     On December 1, 2015, the USPTO issued to Jeffrey L. Adair, and Randall S.

Adair U.S. Patent No. 9,198,565 (“the ‘565 Patent”), titled “Reduced Area Imaging Device

Incorporated Within Endoscopic Devices.” A true and correct copy of the ‘565 Patent is attached

to this Complaint as Exhibit 10 and is incorporated by reference herein.

       41.     All rights, title, and interest in the ‘565 Patent have been assigned to Cellect, who

is the sole owner of the ‘565 Patent.

       42.     The ‘565 Patent is generally directed towards a reduced area imaging device in

various configurations, and connections (either wired or wireless) between the imaging device

elements and a video display. The ‘565 Patent discloses and specifically claims inventive



                                                 9
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 10 of 90




concepts that represent significant improvements over conventional single-chip imaging devices

with the image sensor and image processing on the same plane.

       43.     On May 30, 2017, the USPTO issued to Cellect LLC and John Gregory Adair

U.S. Patent No. 9,667,896 (“the ‘896 Patent”), titled “Reduced Area Imaging Device

Incorporated Within Endoscopic Devices.” A true and correct copy of the ‘896 Patent is attached

to this Complaint as Exhibit 11 and is incorporated by reference herein.

       44.     All rights, title, and interest in the ‘896 Patent have been assigned to Cellect, who

is the sole owner of the ‘896 Patent.

       45.     The ‘896 Patent is generally directed towards a reduced area imaging device in

various configuration, and connections (either wired or wireless) between the imaging device

elements and a video display. The ‘896 Patent discloses and specifically claims inventive

concepts that represent significant improvements over conventional single-chip imaging devices

with the image sensor and image processing on the same plane.

                 CELLECT’S NOTICE OF INFRINGEMENT TO DEFENDANTS

       46.     Cellect provided Samsung with notice of its patents, including the Asserted

Patents, almost five years ago. Despite this knowledge, Samsung has continued its infringing

activity. On or about February 26, 2014, Cellect gave Samsung in-person notice of its

infringement of Cellect’s patents during a meeting in San Francisco with Junwon Lee, Director

of SEC’s Licensing Team. During its February 26 meeting, Cellect described to Samsung how

the Accused Products infringed Cellect’s patents. Specifically, Cellect gave a presentation to

Samsung which explicitly disclosed its patent portfolio and explained how the Samsung Galaxy

smartphones, among other products, infringed the inventions set forth in Cellect’s Asserted



                                                10
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 11 of 90




Patents. Samsung was also provided with an exemplary infringement claim chart during this

meeting relating to the their Galaxy smartphones.

        47.     During its February 26, 2014 meeting, Cellect offered Samsung a license under

the entire Cellect patent portfolio, including the Asserted Patents.

        48.     Despite Cellect’s best efforts to inform Samsung that its products infringe

Cellect’s patents and to engage Samsung in good-faith licensing discussions, Defendants refused

to take a license to Cellect’s patents.

              DEFENDANTS’ INFRINGING PRODUCTS AND TECHNOLOGIES

        49.     Defendants make, use, sell, offer for sale, and/or import into the United States and

this District products and services that utilize complementary metal-oxide semiconductor

("CMOS") multi-chip and/or stacked image sensor reduced area imaging devices and related

technology, including, but not limited to, Samsung tablets and smartphones, among others

(collectively, the “Accused Products”).

                                             Samsung Tablets


        50.     Since at least February 26, 2014, when Cellect gave Samsung direct notice of the

Asserted Patents, Samsung has made, sold, offered for sale, and/or imported into the United

States and this District tablet products which incorporate Cellect’s inventions set forth in the

Asserted Patents, including but not limited to the Samsung Galaxy Tab 4, Samsung Galaxy

TabPro, Samsung Galaxy Tab S, Samsung Galaxy Tab A, Samsung Galaxy Tab S2, Samsung

GalaxyTabPro S, Samsung Galaxy TabPro S2, Samsung Galaxy Tab A2, and Samsung Galaxy

Tab A3, Samsung Galaxy Tab S3, and Samsung Galaxy Tab S4.




                                                 11
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 12 of 90




                                           Samsung Smartphones

       51.       Since at least February 26, 2014, when Cellect gave Samsung direct notice of the

Asserted Patents, Samsung has made, sold, offered for sale, and/or imported into the United

States and this District wireless phone products which incorporate Cellect’s inventions set forth

in the Asserted Patents, including but not limited to the Samsung Galaxy S5, Samsung Galaxy

S6, Samsung Galaxy S7, Samsung Galaxy S8, Samsung Galaxy S9, Samsung Galaxy Note 3,

Samsung Galaxy Note 3 Neo, Samsung Galaxy Note 4, Samsung Galaxy Note 5, Samsung

Galaxy Note 7, Samsung Galaxy Note 8, Samsung Galaxy J, and Samsung Galaxy A.




                                             COUNT I
              (Direct Infringement of the ‘839 Patent pursuant to 35 U.S.C. § 271(a))
       52.       Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       53.       Defendants infringe at least Claim 1 of the ‘839 Patent in violation of 35 U.S.C.

§ 271(a).

       54.       Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       55.       Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       56.       Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize complementary metal-oxide




                                                   12
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 13 of 90




semiconductor ("CMOS") multi-chip and/or stacked image sensor reduced area imaging devices,

including Samsung tablets and smart phones (collectively, the “’839 Accused Products”).

       57.     The ‘839 Accused Products practice the patented invention of the ‘839 Patent and

infringed the ‘839 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       58.     To the extent the ‘839 Accused Products includes components or software owned

or manufactured by third parties, the ‘839 Accused Products still infringed the ‘839 Patent

because Defendants are vicariously liable for making, selling, offering for sale, and/or using the

patented technology by controlling the design and operation of the Accused Products that are

made, used and sold. Further, Defendants derive a benefit from the manufacture and use of

every element of the entire system.




                                                13
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 14 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 15 of 90




       60.     Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       61.     Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       62.     The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable. On information and belief, the Galaxy S5 flex cable uses a MIPI interface and

complies with CSI standards. See http://electronicdesign.com/communications/understanding-

mipi-alliance-interface-specifications; http://mipi.org/specifications/camera-interface. (Exs. 27-

28).
                                                 15
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 16 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 17 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 18 of 90




their products infringe Cellect’s patents, including the ‘839 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       70.     Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘839

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                         COUNT II
          (Indirect Infringement of the ‘839 Patent pursuant to 35 U.S.C. § 271(b))

       71.     Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       72.     In addition to directly infringing the ‘839 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       73.     Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products, either literally or under the doctrine of

equivalents.



                                                 18
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 19 of 90




                                            COUNT III
              (Direct Infringement of the ‘255 Patent pursuant to 35 U.S.C. § 271(a))
       74.       Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       75.       Defendants infringe at least Claim 1 of the ‘255 Patent in violation of 35 U.S.C.

§ 271(a).

       76.       Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       77.       Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       78.       Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including Samsung tablets and smart phones

(collectively, the “’255 Accused Products”).

       79.       The ’255 Accused Products practice the patented invention of the ’255 Patent and

infringed the ’255 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       80.       To the extent the ’255 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’255 Patent because
                                                   19
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 20 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 21 of 90




       82.     Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       83.     Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       84.     The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable. On information and belief, the Galaxy S5 flex cable uses a MIPI interface and

complies with CSI standards. See http://electronicdesign.com/communications/understanding-

mipi-alliance-interface-specifications; http://mipi.org/specifications/camera-interface. (Exs. 27-

28).


                                                 21
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 22 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 23 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 24 of 90




regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘255 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       93.     Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘255

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                         COUNT IV
          (Indirect Infringement of the ‘255 Patent pursuant to 35 U.S.C. § 271(b))

       94.     Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       95.     In addition to directly infringing the ‘255 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       96.     Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.

                                                 24
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 25 of 90




                                            COUNT V
              (Direct Infringement of the ‘369 Patent pursuant to 35 U.S.C. § 271(a))
       97.       Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       98.       Defendants infringe at least Claim 1 of the ‘369 Patent in violation of 35 U.S.C.

§ 271(a).

       99.       Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       100.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       101.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products that utilize CMOS multi-chip and/or stacked image sensor

reduced area imaging devices, including Samsung tablets and smart phones (collectively, the

“’369 Accused Products”).

       102.      The ’369 Accused Products practice the patented invention of the ’369 Patent and

infringed the ’369 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include personal digital assistant PDA devices that receive and transmit video images and

include CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals.

       103.      To the extent the ’369 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’369 Patent because

Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used
                                                   25
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 26 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 27 of 90




       105.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels for producing a pre-video signal. Shown below is an example of the

rear facing CMOS image sensor and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       106.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry for producing a pre-video signal.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       107.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

lying in a second plane using a flex cable. On information and belief, the Galaxy S5 flex cable

uses a MIPI interface and complies with CSI standards. See

http://electronicdesign.com/communications/understanding-mipi-alliance-interface-

specifications; http://mipi.org/specifications/camera-interface. (Exs. 27-28).


                                                27
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 28 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 29 of 90




       111.    The video screen is connected to the first circuit board (and attached to the PDA)

to display video images processed on the first circuit board as shown below:




https://www.ifixit.com/Teardown/Samsung+Galaxy+S5+Teardown/24016. (Ex. 12).


       112.    On information and belief, all of the Accused Products have similar designs,

including CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals as shown in exemplary tear downs in Exhibits 14-24.

       113.    Defendants’ infringement of the ‘369 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       114.    Defendants have been long-aware of Cellect’s patents, including the ‘369 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘369 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of



                                                  29
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 30 of 90




infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       115.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘369

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                         COUNT VI
          (Indirect Infringement of the ‘369 Patent pursuant to 35 U.S.C. § 271(b))

       116.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       117.    In addition to directly infringing the ‘369 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       118.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.




                                                 30
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 31 of 90




                                           COUNT VII
              (Direct Infringement of the ‘626 Patent pursuant to 35 U.S.C. § 271(a))
       119.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       120.      Defendants infringe at least Claim 1 of the ‘626 Patent in violation of 35 U.S.C.

§ 271(a).

       121.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       122.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       123.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including all Samsung tablets and smart phones

(collectively, the “’626 Accused Products”).

       124.      The ’626 Accused Products practice the patented invention of the ’626 Patent and

infringed the ’626 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals in wireless communication devices. The pre-video signal

is capable of being carried for transmission by a single wire conductor. Using the patented

technology, the form factors of the Accused Products can be customized to reduce the surface

area and provide more efficient use of multiple CMOS image sensors.

       125.      To the extent the ’626 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’626 Patent because
                                                   31
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 32 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 33 of 90




        127.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




        https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

        128.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

        129.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

lying in a first plane using a flex cable.




                                                 33
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 34 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 35 of 90




       132.    The Galaxy S5 processor (e.g., Snapdragon 801) converts the pre-video signal so

they can be viewed on a display of the smartphone and tablet with wireless connectivity.

       133.    The video screen is connected to the first circuit board (and attached to the PDA)

to display video images processed on the first circuit board as shown below:




https://www.ifixit.com/Teardown/Samsung+Galaxy+S5+Teardown/24016. (Ex. 12).

       134.    On information and belief, the all of the Accused Products have similar designs,

including CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals as shown in exemplary tear downs in Exhibits 14-24.

       135.    Defendants’ infringement of the ‘626 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       136.    Defendants have been long-aware of Cellect’s patents, including the ‘626 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘626 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of



                                                  35
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 36 of 90




infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       137.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘626

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                        COUNT VIII
          (Indirect Infringement of the ‘626 Patent pursuant to 35 U.S.C. § 271(b))

       138.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       139.    In addition to directly infringing the ‘626 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement of at least Claim 1 of the ‘626

Patent under 35 U.S.C. § 271(b) by instructing, directing and/or imposing requirement to third

parties on the manufacture and use of the Accused Products.

       140.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement of the ‘626 Patent under 35 U.S.C. § 271(b) by instructing, directing

and/or imposing requirement to third parties, including customers, manufactures, suppliers and

agents, on the manufacture and use of the Accused Products., either literally or under the

doctrine of equivalents.




                                                 36
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 37 of 90




                                            COUNT IX
              (Direct Infringement of the ‘036 Patent pursuant to 35 U.S.C. § 271(a))
       141.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       142.      Defendants infringe at least Claim 1 of the ‘036 Patent in violation of 35 U.S.C.

§ 271(a).

       143.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       144.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       145.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including all Samsung tablets and smart phones

(collectively, the “’036 Accused Products”).

       146.      The ’036 Accused Products practice the patented invention of the ’036 Patent and

infringed the ’036 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals in wireless communication devices. The pre-video signal

is capable of being carried for transmission by a single wire conductor. Using the patented

technology, the form factors of the Accused Products can be customized to reduce the surface

area and provide more efficient use of multiple CMOS image sensors.

       147.      To the extent the ’036 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’036 Patent because
                                                   37
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 38 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 39 of 90




https://www.ifixit.com/Teardown/Samsung+Galaxy+S5+Teardown/24016. (Ex. 12).

       149.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex.13).

       150.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       151.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable.




                                                 39
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 40 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 41 of 90




       155.    The video screen is connected to the first circuit board (and attached to the PDA)

to display video images processed on the first circuit board as shown below:




https://www.ifixit.com/Teardown/Samsung+Galaxy+S5+Teardown/24016. (Ex. 12).

       156.    On information and belief, the all of the Accused Products have similar designs,

including CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals as shown in exemplary tear downs in Exhibits 14-24.

       157.    Defendants’ infringement of the ‘036 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       158.    Defendants have been long-aware of Cellect’s patents, including the ‘036 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘036 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.



                                                  41
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 42 of 90




       159.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘036

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                          COUNT X
          (Indirect Infringement of the ‘036 Patent pursuant to 35 U.S.C. § 271(b))

       160.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       161.    In addition to directly infringing the ‘036 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       162.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.


                                         COUNT XI
           (Direct Infringement of the ‘740 Patent pursuant to 35 U.S.C. § 271(a))
       163.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.




                                                 42
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 43 of 90




       164.    Defendants infringe at least Claim 1 of the ‘740 Patent in violation of 35 U.S.C.

§ 271(a).

       165.    Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       166.    Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       167.    Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including Samsung tablets and smart phones

(collectively, the “’740 Accused Products”).

       168.    The ’740 Accused Products practice the patented invention of the ’740 Patent and

infringed the ’740 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       169.    To the extent the ’740 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’740 Patent because

Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used



                                                  43
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 44 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 45 of 90




       171.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       172.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       173.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable.




                                                 45
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 46 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 47 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 48 of 90




       180.    Defendants’ infringement of the ‘740 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       181.    Defendants have been long-aware of Cellect’s patents, including the ‘740 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘740 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       182.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘740

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                         COUNT XII
          (Indirect Infringement of the ‘740 Patent pursuant to 35 U.S.C. § 271(b))

       183.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       184.    In addition to directly infringing the ‘740 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

                                                  48
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 49 of 90




       185.      Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.


                                           COUNT XIII
              (Direct Infringement of the ‘742 Patent pursuant to 35 U.S.C. § 271(a))
       186.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       187.      Defendants infringe at least Claim 58 of the ‘742 Patent in violation of 35 U.S.C.

§ 271(a).

       188.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       189.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       190.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices within a PDA and allowing video signals to be

transmitted from the camera module to a PC (personal computer), including Samsung tablets and

smart phones (collectively, the “’742 Accused Products”).

       191.      The ’742 Accused Products practice the patented invention of the ’742 Patent and

infringed the ’742 Patent because they make, sell, offer for sale, and/or use the Accused Products


                                                   49
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 50 of 90




which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       192.    To the extent the ’742 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’742 Patent because

Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used

and sold. Further, Defendants derive a benefit from the manufacture and use of every element of

the entire system.




                                                50
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 51 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 52 of 90




       194.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       195.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry lying in a second plane.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       196.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable.




                                                52
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 53 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 54 of 90




       200.    The Galaxy S5 also includes Qualcomm WTR1625L transceiver and WFR1620

receiver RF chips for wirelessly transmitting the converted pre-video signal as shown below.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 12).

       201.    On information and belief, the all of the Accused Products have similar designs,

including CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals as shown in exemplary tear downs in Exhibits 14-24.

       202.    Defendants’ infringement of the ‘742 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       203.    Defendants have been long-aware of Cellect’s patents, including the ‘742 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘742 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

                                                  54
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 55 of 90




infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       204.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘742

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                        COUNT XIV
          (Indirect Infringement of the ‘742 Patent pursuant to 35 U.S.C. § 271(b))

       205.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       206.    In addition to directly infringing the ‘742 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       207.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.




                                                 55
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 56 of 90




                                            COUNT XV
              (Direct Infringement of the ‘621 Patent pursuant to 35 U.S.C. § 271(a))
       208.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       209.      Defendants infringe at least Claim 45 of the ‘621 Patent in violation of 35 U.S.C.

§ 271(a).

       210.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       211.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       212.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including all Samsung tablets and smart phones

(collectively, the “’621 Accused Products”).

       213.      The ’621 Accused Products practice the patented invention of the ’621 Patent and

infringed the ’621 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals in video communication devices. The pre-video signal is

capable of being carried for transmission by a single wire conductor. Using the patented

technology, the form factors of the Accused Products can be customized to reduce the surface

area and provide more efficient use of multiple CMOS image sensors.

       214.      To the extent the ’621 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringe the ’621 Patent because
                                                   56
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 57 of 90




Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used

and sold. Further, Defendants derive a benefit from the manufacture and use of every element of

the entire system.

       215.    For example, as shown below, the Accused Products such as the Galaxy S5,

includes a video telephone with front and rear facing cameras including CMOS image sensors

and can send and receive video images between two parties of a telephone call (e.g., skype, video

messaging).




                                                57
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 58 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 59 of 90




       217.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       218.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       219.    The image sensors in the Galaxy S5 are connected to the processor’s circuit board

using a flex cable. On information and belief, the Galaxy S5 flex cable uses a MIPI interface and

complies with CSI standards. See http://electronicdesign.com/communications/understanding-

mipi-alliance-interface-specifications; http://mipi.org/specifications/camera-interface. (Exs. 27-

28).



                                                 59
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 60 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 61 of 90




       222.    Inside the Galaxy S5 there are Qualcomm WTR1625L transceiver and WFR1620

receiver RF chips that are mounted and communicates with the circuit board for wirelessly

transmitting said converted pre-video signal. These chips amplify the converted pre-video and

audio signals so they can be received by other parties to the telephone call and includes digital to

analog converters, voice processor and audio codec chips.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       223.    The Galaxy S5 contains a digital signal processor that is electrically coupled to

said transceiver radio module to further condition said converted pre-video signal which is first

conditioned by said first circuit board, and also for conditioning video and audio signals received

by said transceiver/ amplifier section from the other party such as the Snapdragon processor,

Audience voice processor, and Qualcomm WCD9320 audio codec. The digital signal processor

(e.g., Snapdragon 801) can receive a converted pre-video signal, or video and audio signals

received from another party, for further conditioning.



                                                 61
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 62 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 63 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 64 of 90




Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       231.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents, and

their specific knowledge of their own infringement, Defendants continued to sell the Accused

Products in complete and reckless disregard of Cellect’s patent rights. As such, Defendants

acted recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘621

Patent, justifying an award to Cellect of increased damages and attorneys’ fees and costs.


                                        COUNT XVI
          (Indirect Infringement of the ‘621 Patent pursuant to 35 U.S.C. § 271(b))

       232.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       233.    In addition to directly infringing the ‘621 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       234.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.




                                                 64
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 65 of 90




                                           COUNT XVII
              (Direct Infringement of the ‘052 Patent pursuant to 35 U.S.C. § 271(a))
       235.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       236.      Defendants infringe at least Claim 1 of the ‘052 Patent in violation of 35 U.S.C.

§ 271(a).

       237.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       238.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       239.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including Samsung tablets and smart phones

(collectively, the “’052 Accused Products”).

       240.      The ’052 Accused Products practice the patented invention of the ’052 Patent and

infringed the ’052 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       241.      To the extent the ’052 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’052 Patent because
                                                   65
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 66 of 90




Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used

and sold. Further, Defendants derive a benefit from the manufacture and use of every element of

the entire system.




                                                66
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 67 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 68 of 90




       243.      Each of the CMOS image sensors (front and rear) lay in a first plane (defined by

the length and width) and include an array of CMOS pixels. Shown below is an example of the

rear facing CMOS image sensor and array of pixels with timing and control circuitry on the first

circuit board:




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       244.      Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry which produce a pre-video signal (e.g., RAW

10-bit RGB).




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).




                                                 68
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 69 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 70 of 90




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       247.   The image sensor and lenses are mounted in the housing.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       248.   The Galaxy S5 processor (e.g., Snapdragon 801) converts the pre-video signal so

they can be viewed on a display.




                                             70
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 71 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 72 of 90




       https://www.ifixit.com/Teardown/Samsung+Galaxy+S5+Teardown/24016. (Ex. 12).

       251.    The image sensor, as shown above, is generally square shaped and the largest

dimension is between 2 and 12 mm.

       252.    On information and belief, the all of the Accused Products have similar designs,

including CMOS image sensors lying in a separate plane from the processor which converts pre-

video signals to post-video signals as shown in exemplary tear downs in Exhibits 14-24.

       253.    Defendants’ infringement of the ‘052 Patent injured Cellect in an amount to be

proven at trial, but not less than a reasonable royalty.

       254.    Defendants have been long-aware of Cellect’s patents, including the ‘052 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘052 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       255.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents,

including pending applications which issued as the ‘052 Patent, and their specific knowledge of

their own infringement, Defendants continued to sell the Accused Products in complete and

reckless disregard of Cellect’s patent rights. As such, Defendants acted recklessly, willfully,

wantonly, and deliberately engaged in acts of infringement of the ‘052 Patent, justifying an

award to Cellect of increased damages and attorneys’ fees and costs.



                                                  72
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 73 of 90




                                         COUNT XVIII
            (Indirect Infringement of the ‘052 Patent pursuant to 35 U.S.C. § 271(b))

       256.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       257.      In addition to directly infringing the ‘052 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       258.      Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.


                                           COUNT XIX
              (Direct Infringement of the ‘565 Patent pursuant to 35 U.S.C. § 271(a))
       259.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       260.      Defendants infringe at least Claim 1 of the ‘565 Patent in violation of 35 U.S.C.

§ 271(a).

       261.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       262.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

                                                   73
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 74 of 90




       263.    Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including Samsung tablets and smart phones

(collectively, the “’565 Accused Products”).

       264.    The ’565 Accused Products practice the patented invention of the ’565 Patent and

infringed the ’565 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the

Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       265.    To the extent the ’565 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’565 Patent because

Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used

and sold. Further, Defendants derive a benefit from the manufacture and use of every element of

the entire system.




                                                74
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 75 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 76 of 90




       267.    Each of the CMOS image sensors (front and rear) lay in a first plane and include

an array of CMOS pixels. Shown below is an example of the rear facing CMOS image sensor

and array of pixels with timing and control circuitry and an amplifier:




       https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

       268.    The most popular CMOS designs are built around active pixel sensor (APS)

technology in which an amplifier is incorporated into each pixel. https://www.olympus-

lifescience.com/en/microscope-resource/primer/digitalimaging/cmosimagesensors/ (Ex. 26).

       269.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       270.    The image sensors in the Galaxy S5 are connected to the processor on a second

circuit board using a flex cable.


                                                 76
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 77 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 78 of 90




       273.   The image sensor and lenses are mounted in the housing.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       274.   The touch screen is connected to the second circuit board and displays video

images that have already been processed on the second circuit board by the processor (e.g.,

Snapdragon 801)




                                               78
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 79 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 80 of 90




regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘565 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       279.    Despite their knowledge of Cellect’s patent portfolio and Asserted Patents,

including pending applications which issued as the ‘565 Patent and their specific knowledge of

their own infringement, Defendants continued to sell the Accused Products in complete and

reckless disregard of Cellect’s patent rights. As such, Defendants acted recklessly, willfully,

wantonly, and deliberately engaged in acts of infringement of the ‘565 Patent, justifying an

award to Cellect of increased damages and attorneys’ fees and costs.


                                         COUNT XX
          (Indirect Infringement of the ‘565 Patent pursuant to 35 U.S.C. § 271(b))

       280.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       281.    In addition to directly infringing the ‘565 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.

       282.    Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the



                                                 80
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 81 of 90




manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.


                                           COUNT XXI
              (Direct Infringement of the ‘896 Patent pursuant to 35 U.S.C. § 271(a))
       283.      Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       284.      Defendants infringe at least Claim 1 of the ‘896 Patent in violation of 35 U.S.C.

§ 271(a).

       285.      Defendants’ infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       286.      Defendants’ acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Cellect.

       287.      Defendants’ infringement included, the manufacture, use, sale, importation and

offer for sale of Defendant’s products and services that utilize CMOS multi-chip and/or stacked

image sensor reduced area imaging devices, including Samsung tablets and smart phones

(collectively, the “’896 Accused Products”).

       288.      The ’896 Accused Products practice the patented invention of the ’896 Patent and

infringed the ’896 Patent because they make, sell, offer for sale, and/or use the Accused Products

which include CMOS image sensors lying in a separate plane from the processor which converts

pre-video signals to post-video signals. The pre-video signal is capable of being carried for

transmission by a single wire conductor. Using the patented technology, the form factors of the




                                                   81
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 82 of 90




Accused Products can be customized to reduce the surface area and provide more efficient use of

multiple CMOS image sensors.

       289.    To the extent the ’896 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringed the ’896 Patent because

Defendants are vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the Accused Products that are made, used

and sold. Further, Defendants derive a benefit from the manufacture and use of every element of

the entire system.




                                                82
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 83 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 84 of 90




        291.    Each of the CMOS image sensors (front and rear) lay in a first plane (defined by

the length and width) and include an array of CMOS pixels. Shown below is an example of the

rear facing CMOS image sensor and array of pixels with timing and control circuitry and

amplifier on the first circuit board:




        https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-

teardown/. (Ex. 13).

        292.    The most popular CMOS designs are built around active pixel sensor (APS)

technology in which an amplifier is incorporated into each pixel. https://www.olympus-

lifescience.com/en/microscope-resource/primer/digitalimaging/cmosimagesensors/ (Ex. 26).

        293.    Shown below is an expanded view of the front facing CMOS image sensor and

array of pixels with timing and control circuitry.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).




                                                 84
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 85 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 86 of 90




       297.   The image sensor and lenses are mounted in the housing.




https://www.techinsights.com/about-techinsights/overview/blog/samsung-galaxy-s5-teardown/.

(Ex. 13).

       298.   The touch screen is connected to the second circuit board and displays video

images that have already been processed on the second circuit board by the processor (e.g.,

Snapdragon 801)




                                               86
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 87 of 90
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 88 of 90




       303.    Defendants have been long-aware of Cellect’s patents, including the ‘896 Patent,

and continued their unauthorized infringing activity despite this knowledge. As discussed above,

Cellect actively and diligently attempted to engage in good faith negotiations with Defendants

regarding Defendants’ infringement of Cellect’s Asserted Patents. Even after being shown that

their products infringe Cellect’s patents, including the ‘896 Patent, on information and belief

Defendants made no effort to avoid infringement. Instead, Defendants extended the use of

infringing technology into additional products, such as those identified in this complaint. All of

these actions demonstrate Defendants’ blatant and egregious disregard for Cellect’s patent rights.

       304.    Despite their knowledge of Cellect’s patent portfolio, including pending

applications which issued as the ‘896 Patent, and their specific knowledge of their own

infringement, Defendants continued to sell the Accused Products in complete and reckless

disregard of Cellect’s patent rights. As such, Defendants acted recklessly, willfully, wantonly,

and deliberately engaged in acts of infringement of the ‘896 Patent, justifying an award to

Cellect of increased damages and attorneys’ fees and costs.


                                       COUNT XXII
          (Indirect Infringement of the ‘896 Patent pursuant to 35 U.S.C. § 271(b))

       305.    Cellect repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       306.    In addition to directly infringing the ‘896 Patent, Defendants knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the Accused Products.



                                                 88
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 89 of 90




       307.     Additionally, Defendants knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the Accused Products., either literally or under the doctrine of

equivalents.



                                     PRAYER FOR RELIEF
       WHEREFORE, Cellect prays for judgment and relief as follows:

       A.       An entry of judgment holding that Defendants infringed the ‘839, ‘255, ‘369,

‘626, ‘036, ‘740, 742, ‘621, ‘052, ‘565, ‘896 and ‘742 Patents; induced infringement of the

‘839, ‘255, ‘369, ‘626, ‘036, ‘740, 742, ‘621, ‘052, ‘565, ‘896 and ‘742 Patents.

       B.       An award to Cellect of such past damages, not less than a reasonable royalty, as

it shall prove at trial against Defendants that is adequate to fully compensate Cellect for

Defendants’ infringement of the ‘839, ‘255, ‘369, ‘626, ‘036, ‘740, 742, ‘621, ‘052, ‘565, and

‘896 Patents;

       C.       A finding that this case is “exceptional” and an award to Cellect of its costs and
reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

       D.       An accounting of all infringing sales and revenues, together with post judgment

interest and prejudgment interest from the first date of infringement of the ‘839, ‘255, ‘369,

‘626, ‘036, ‘740, 742, ‘621, ‘052, ‘565, and ‘896 Patents; and

       E.       Such further and other relief as the Court may deem proper and just.




                                                 89
Case 1:19-cv-00438-MEH Document 1 Filed 02/14/19 USDC Colorado Page 90 of 90




                               DEMAND FOR JURY TRIAL

      Cellect demands a jury trial on all issues so triable.

      DATED this 14th day of February, 2019          Respectfully submitted,

                                             By:     s/ Paul J. Andre
                                                     Paul J. Andre
                                                     KRAMER LEVIN NAFTALIS &
                                                     FRANKEL, LLP
                                                     990 Marsh Road
                                                     Menlo Park, CA 94025
                                                     T: (650) 752-1700
                                                     pandre@kramerlevin.com

                                                     s/ Jonathan S. Caplan
                                                     Jonathan S. Caplan
                                                     s/ Marcus A. Colucci
                                                     Marcus A. Colucci
                                                     KRAMER LEVIN NAFTALIS &
                                                     FRANKEL, LLP
                                                     1177 Avenue of the Americas
                                                     New York, NY 10036
                                                     (212) 715-9100
                                                     jcaplan@kramerlevin.com
                                                     mcolucci@kramerlevin.com

                                                     s/ Kenneth F. Eichner
                                                     Kenneth F. Eichner
                                                     THE EICHNER LAW FIRM
                                                     3773 Cherry Creek Drive North
                                                     West Tower, Suite 900
                                                     Denver, CO 80209
                                                     ken@eichnerlaw.com

                                                     Attorneys for Plaintiff Cellect, LLC




                                                90
